 

ASSIGNMENT

 

THIS ASSIGNMENT, effective this 5th day of October, 2010 between Medical Device
International Limited having its principal place at Unit 1001 Fourseas Building,
208-212 Nathan Road, Jordan Kowloon, Hong Kong “(hereinafter referred to as “the
Assignor(s)”) and Life Care Medical Devices Limited having its principal place
at Unit 2508A, Bank of America Tower, Central Hong Kong (hereinafter referred to
as “the Assignee(s)”);

 

WHEREAS THE ASSIGNOR is the owner of International Patent (PCT No. Pending)
filed with Patrick Mirandah Co., Intellectual Property Attorneys, Kuala Lumpur,
Malaysia, under Internal Document number: 7798MYl/PM/IAN/tam Bandage based pain
control through the delivery of electric impulses to the body (hereinafter
referred to as the “Patent Rights”);

 

WHEREAS THE ASSIGNEE is desirous of acquiring the entire right, title and
interest in, to and under the said Patent Rights and the inventions covered
thereby;

 

NOW, THEREFORE, for and in consideration of United States Dollar One only
(USDl.OO) and other good and valuable consideration paid by the ASSIGNEE to the
said ASSIGNOR, the receipt and sufficiency of which are hereby acknowledge by
the said ASSIGNOR, the said ASSIGNOR has sold, assigned, transferred and
conveyed to the said ASSIGNEE, its successors, legal representatives and
assigns, the entire right, title and interest in and the said Patent Rights
including all patents that may issue thereof and the inventions covered thereby,
as fully and entirely as the same would have been held and enjoyed by the said
ASSIGNOR if this assignment and sale has not been made, to the end of the terms
or terms for which the said Patent Rights are granted.

 

1

 

 

Patent Rights are granted.

 

IN WITNESS WHEREOF the said parties hereto have caused these presents to be duly
executed by their respective officers duly authorized in their behalf and shall
be deemed effective from this date and year hereinbefore written.

 

Medical Device International Limited           SIGNED AND DELIVERED by )     )  
In the presence of:- ) /s/     Name:  ARTHUR R. MALVETT    
Designation:  DIRECTOR             Name of Witness:     Designation:          
Life Care Medical Devices Limited     SIGNED AND DELIVERED by )     )   In the
presence of:- ) /s/     Name: GLENN S. FOLEY     Designation:  Chairman        
    Name of Witness: Designation:    

 

2

 

